Exhibit 10.2

THE WALT DISNEY COMPANY

Performance-Based

Stock Unit Award

(Three-Year Vesting subject to Total Shareholder Return/EPS Growth

Tests/Section 162(m) Vesting Requirement)

AWARD AGREEMENT, dated as of <DATED> between The Walt Disney Company, a Delaware
corporation (“Disney”), and                      (the “Participant”). This Award
is granted on <GRANT DATE> (the “Date of Grant”) by the Compensation Committee
of the Disney Board of Directors (the “Committee”) pursuant to the terms of the
Amended and Restated 2002 Executive Performance Plan (the “Plan”), and pursuant
to the terms of the Amended and Restated 2005 Stock Incentive Plan (the “Stock
Plan”). The applicable terms of the Plan and the Stock Plan are incorporated
herein by reference, including the definitions of terms contained therein.

Section 1. Stock Unit Award. Disney hereby grants to the Participant, on the
terms and conditions set forth herein, an Award for a target number of Stock
Units of <# STOCK UNITS> (such target number of Stock Units, together with such
number of additional whole or fractional Stock Unit(s), if any, as may from time
to time be credited with respect thereto (as dividend equivalents) pursuant to
Section 4 hereof, being referred to herein as the “Target Award Amount”). The
number of Stock Units which may be awarded hereunder is dependent upon the
satisfaction of the conditions set forth herein and may range from no Stock
Units to 150% of the Target Award Amount. The Stock Units are notional units of
measurement denominated in Shares of Disney (i.e. one Stock Unit is equivalent
in value to one Share, subject to the terms hereof). The Stock Units represent
an unfunded, unsecured obligation of Disney.

Section 2. Vesting Requirements. The vesting of this Award (other than pursuant
to accelerated vesting in certain circumstances as provided in Section 3 below)
shall be subject to the satisfaction of the conditions set forth in subsections
A, B and C of this Section 2:

 

  A. Total Shareholder Return/EPS Growth Test. The vesting of the Stock Units
subject to this Award shall be conditioned upon the satisfaction of either (i) a
performance vesting requirement based on Total Shareholder Return (as
hereinafter defined) of Disney as compared to the Total Shareholder Returns of
the S&P 500 Companies (as hereinafter defined) with respect to the three-year
period ending on the Determination Date (as hereinafter defined), all as further
provided below in Section 2.A(a) hereof (the “TSR Performance Requirement”) OR
(ii) under certain circumstances provided for below, a performance vesting
requirement based upon the Disney Adjusted EPS Growth Rate (as defined below) as
compared to the EPS Growth Rates of the S&P 500 Companies (subject to certain
exclusions as hereinafter provided), all as further provided in Section 2.A(b)
hereof (the “EPS Growth Performance Requirement”).



--------------------------------------------------------------------------------

  (a)

Total Shareholder Return: Three-Year Test. In order for the TSR Performance
Requirement to be satisfied pursuant to this Section 2.A(a) with respect to any
Stock Units subject to this Award, the TSR Percentile (as hereinafter defined)
of Disney must equal or exceed the TSR Percentile of 25.00% of the S&P 500
Companies (the “S&P 25th TSR Percentile”). If this requirement is met, the
specific number of Stock Units subject to this Award which shall satisfy the TSR
Performance Requirement shall be determined as follows:

 

  i.

If the TSR Percentile of Disney is 25.00% (the “S&P 25th TSR Percentile”), then
the number of Stock Units which shall satisfy the TSR Performance Requirement
shall be 50% of the Target Award Amount.

 

  ii.

If the TSR Percentile of Disney equals or exceeds the TSR Percentile of 75.00%
of the S&P 500 Companies (the “S&P 75th TSR Percentile”), the number of Stock
Units which shall satisfy the TSR Performance Requirement shall be 150% of the
Target Award Amount.

 

  iii.

If the TSR Percentile of Disney exceeds the S&P 25th Percentile but is less than
the S&P 75th Percentile, the percentage of Stock Units as to which the TSR
Performance Requirement shall have been satisfied shall be determined by
multiplying the TSR Percentile of Disney by two. For example, if the TSR
Percentile of Disney is 40.00%, then Stock Units equal to 80% of the Target
Award Amount shall have satisfied the TSR Performance Requirement; if the TSR
Percentile of Disney is 60.55%, then 121.10% of the Target Award Amount shall
have satisfied the TSR Performance Requirement.

For the purposes hereof, the terms set forth below shall have the following
meanings:

“Determination Date” shall mean the date which precedes the Scheduled Vesting
Date (as hereinafter defined) by one month. For example, for an Award vesting on
a January 14 of any specified year, the Determination Date of such Award is
December 14 of the prior year.

 

2



--------------------------------------------------------------------------------

“Total Shareholder Return” shall mean an amount equal to the average of the
total return figures for the three-year periods ending on the twenty
(20) trading days referred to below as currently reported under “Comparative
Returns” by Bloomberg L.P. (“Bloomberg”) (or any other reporting service that
the Committee may designate from time to time):

 

  (i) for Disney (as such total return figures for Disney may be adjusted by the
Committee, by no later than the Scheduled Vesting Date, to take into account any
factors which the Committee has determined are not properly reflected in such
reported figures) or

 

  (ii) for any other S&P 500 Company,

in each case for the twenty (20) latest trading days up to and (if the
Determination Date is a trading day) including the Determination Date.

“TSR Percentile” shall mean the percentile ranking (which shall be carried out
to two decimal points) as determined by Disney on the basis of the Total
Shareholder Return figures reported by Bloomberg (or any other reporting service
that the Committee may designate from time to time) for each of the S&P 500
Companies, including Disney (provided that in the case of Disney adjustments may
be made by the Committee with respect to Total Shareholder Return as provided
above).

“S&P 500 Companies” shall mean all of the companies which are listed on the
Standard & Poor’s 500 Composite Index, including Disney, on the date which is
three years and twenty (20) trading days prior to the Determination Date and
which remain continuously listed on the Standard & Poor’s 500 Composite Index
through and including the Determination Date; provided however, that for the
purposes hereof the Standard & Poor’s 500 Composite Index shall be deemed to
include companies that were removed therefrom during the measurement period but
that continued during the entire measurement period to have their shares listed
on at least one of the NYSE, NASDAQ, American Stock Exchange, Boston Stock
Exchange, Chicago Stock Exchange, National Stock Exchanged (formerly Cincinnati
Stock Exchange), NYSE Arca (formerly known as the Pacific Stock Exchange),
Philadelphia Stock Exchange or any other exchange(s) that the Committee may
designate from time to time.

 

  (b)

EPS Growth Test. If the Award will not vest, or shall not have vested, on the
Scheduled Vesting Date with respect to at least 100% of the Target Award Amount
by reason of the non-satisfaction of any vesting requirement set forth above in
Section 2.A(a) hereof, then the Committee shall, no later than the Scheduled
Vesting Date, determine whether or not the Disney Adjusted EPS Growth Rate (as
defined below) for the twelve (12) fiscal quarters reported on or before the
Determination Date equals or exceeds the EPS Growth Rate (as

 

3



--------------------------------------------------------------------------------

 

defined below) of 50% of the S&P 500 Companies over the same period (the “S&P
50th Percentile for Average Annualized EPS Growth Rate”). If the Committee
determines that the Disney Adjusted EPS Growth Rate for such period is equal to
or greater than the S&P 50th Percentile for EPS Growth Rate, then the percentage
of the Target Award Amount of Stock Units which shall satisfy the performance
requirement of this Section 2.A(b) (the “EPS Growth Performance Requirement”)
shall be 50%, unless the TSR Percentile of Disney determined pursuant to
Section 2.A(a) above shall be greater than or equal to 25.00%, in which case the
percentage of the Target Award Amount of Stock Units which shall satisfy the EPS
Growth Performance Requirement shall be equal to the TSR Percentile of Disney
plus 50 (it being understood for the avoidance of doubt that the percentage of
the Target Award Amount of the Stock Units vesting hereunder by operation of the
EPS Growth Performance Requirement cannot under any circumstances exceed 100%).
Thus, for example, if the TSR Percentile for Disney determined pursuant to
Section 2.A(a) above is 5.50% and the EPS Growth Performance Requirement is
satisfied, then 50% of the Target Award Amount of Stock Units shall satisfy the
EPS Growth Performance Requirement, and if the TSR Percentile of Disney is
37.50%, then 87.50% of the Target Award Amount of Stock Units shall satisfy the
EPS Growth Performance Requirement.

For the purposes hereof, the terms set forth below shall have the following
meanings:

“Disney Adjusted EPS Growth Rate” shall mean the compound annual growth rate of
the Disney Adjusted EPS (as defined below) for the twelve (12) fiscal quarters
of Disney ended immediately prior to the Determination Date for which financial
results have been filed with the Securities and Exchange Commission on a Form
10-Q or Form 10-K (the “Disney EPS Growth Performance Period”). For the
avoidance of doubt, the Disney Adjusted EPS Growth Rate shall be calculated on
the basis of the Disney Adjusted EPS for the four fiscal quarters prior to the
Disney EPS Growth Performance Period as compared to Disney Adjusted EPS for the
final four quarters of the Disney EPS Growth Performance Period.

“Disney Adjusted EPS” shall mean the EPS of Disney, after such adjustments
thereto as the Committee deems appropriate in its sole discretion (i) to exclude
the effect of extraordinary, unusual and/or nonrecurring items and (ii) to
reflect such other factors as the Committee deems appropriate to fairly reflect
earnings per share growth.

 

4



--------------------------------------------------------------------------------

“EPS Growth Rate” shall mean the compound annual growth rate of EPS (as defined
below) for the twelve (12) most recent fiscal quarters ended immediately prior
to the Determination Date (the “S&P 500 EPS Growth Performance Period”) as
determined on the basis of EPS reported on or prior to the Determination Date by
Bloomberg (or any other reporting service that the Committee may designate from
time to time) for any of the S&P 500 Companies other than (i) Disney and
(ii) any S&P 500 Company with negative EPS (as reported by Bloomberg or any
other reporting service that the Committee may designate from time to time) for
the four fiscal quarters (in the aggregate) prior to the S&P 500 EPS Growth
Performance Period (unless otherwise provided by the Committee on a case by case
basis) (the EPS for any such four quarters (whether or not negative) being
referred to herein as the “Starting EPS”). For the avoidance of doubt, the EPS
Growth Rate of any S&P 500 Company shall be calculated on the basis of the
Starting EPS of such company as compared to its EPS for the final four quarters
of the S&P 500 EPS Growth Performance Period.

“EPS” shall mean the diluted earnings per share from continuing operations for
any company for a specified period as reported by Bloomberg (or any other
reporting service that the Committee may designate from time to time).

 

  (c) Satisfaction of Section 2.A Vesting Requirement. In the event that the EPS
Growth Performance Requirement has been satisfied in accordance with
Section 2.A(b) hereof with respect to any number of Stock Units, then such
number of Stock Units shall be deemed to have satisfied the performance vesting
requirement of this Section 2.A in lieu of any lesser number of Stock Units
determined to have satisfied the TSR Performance Requirement pursuant to
Section 2.A(a). In the event that the EPS Growth Performance Requirement is not
satisfied or is not required to be applied pursuant to Section 2.A(b) hereof,
the number of Stock Units, if any, which shall satisfy the performance vesting
requirement of this Section 2.A shall be the number of Stock Units determined
pursuant to Section 2.A(a) hereof. For the avoidance of doubt regarding the
application of the TSR Performance Requirement and the EPS Growth Performance
Requirement, the following example ranges of results are given:

 

  (i)

If the TSR Percentile of Disney is less than the S&P 25th TSR Percentile, and
the EPS Growth Performance Requirement is not met, the number of Stock Units
vesting is zero.

 

5



--------------------------------------------------------------------------------

  (ii)

If the TSR Percentile of Disney is less than the S&P 25th TSR Percentile and the
EPS Growth Performance Requirement is met, the percentage of Stock Units vesting
is 50% of the Target Award Amount.

 

  (iii)

If the TSR Percentile of Disney is equal to or greater than the S&P 25th TSR
Percentile but less than 50.00%, and the EPS Growth Performance Requirement is
not met, the percentage of the Target Award Amount vesting is equal to the TSR
Percentile of Disney multiplied by two.

 

  (iv)

If the TSR Percentile of Disney is equal to or greater than the S&P 25th TSR
Percentile but less than 50.00%, and the EPS Growth Performance Requirement is
met, then the percentage of the Target Award Amount vesting is equal to the TSR
Percentile of Disney plus 50.

 

  (v) If the TSR Percentile of Disney is equal to or greater than 50.00% but
less than 75.00%, then the EPS Growth Performance Requirement is not applicable,
then the percentage of the Target Award Amount vesting is equal to the TSR
Percentile of Disney multiplied by two.

 

  (vi) If the TSR Percentile of Disney is equal to or greater than 75.00%, then
the EPS Growth Performance Requirement is not applicable and the percentage of
Stock Units vesting is equal to 150% of the Target Award Amount.

 

  B. Section 162(m) Vesting Requirement. This Award shall also be subject to
additional performance vesting requirements under this Section 2.B with respect
to all Stock Units subject to this Award, based upon the achievement of the
Performance Target applicable to the Performance Period set forth below, and
subject to certification of achievement of such Performance Target by the
Committee pursuant to Section 4.8 of the Plan. The Performance Target (together
with the Business Criteria with respect to such Performance Target) shall be
established by the Committee by no later than 90 days following the beginning of
the Performance Period applicable to this Award. If the Performance Target is
not satisfied, all of the Stock Units subject to this Award shall be immediately
forfeited. The Performance Period for this Award shall be the last fiscal year
of Disney to be completed prior to the Scheduled Vesting Date.

 

6



--------------------------------------------------------------------------------

  C. Service Vesting Requirement. In addition to the performance vesting
requirements of subsections A and B of this Section 2, the right of the
Participant to receive payment of this Award shall become vested only if he or
she remains continuously employed by Disney or an Affiliate from the date hereof
until the Scheduled Vesting Date; provided, however, that nothing set forth
herein shall be deemed to modify, qualify, or otherwise derogate from, the
requirement of Section 4.8 of the Plan that the Committee certify in writing
(which writing may be the approved minutes of the Committee) that the
Performance Target of Section 2.B above has been achieved prior to the payment
of any amount to the Participant under this Award.

If the service vesting requirements of this Section 2.C are not satisfied, all
of the Stock Units subject to this Award shall be immediately forfeited and the
Participant’s rights with respect thereto shall cease.

All Stock Units for which all of the requirements of this Section 2 have been
satisfied shall become vested and shall thereafter be payable in accordance with
Section 5 hereof. Subject to the terms, conditions and performance-based vesting
requirements set forth herein, the Stock Units subject to this Award will vest
on the third anniversary date of the Date of Grant (the “Scheduled Vesting
Date”).

Section 3. Accelerated Vesting. Notwithstanding the terms and conditions of
Section 2 hereof, upon the Participant’s death or disability (within the meaning
of Section 409A of the Internal Revenue Code), or upon the occurrence of a
Triggering Event within the 12-month period following a Change in Control in
accordance with Section 11 of the Stock Plan as in effect as of the date of the
Triggering Event (any of the foregoing being an “Accelerating Event”) (provided,
in each case, that the Participant is employed by Disney (or an Affiliate) at
the time of such Accelerating Event), this Award shall become fully vested with
respect to the Target Award Amount of Stock Units; provided, however, that
notwithstanding the foregoing, if such Accelerating Event shall have occurred
after the Determination Date but before the Scheduled Vesting Date, then the
number of Stock Units which shall become fully vested shall be determined on the
same basis as if the Participant had been continuously employed by Disney (or an
Affiliate) until the Scheduled Vesting Date and shall be payable in accordance
with Section 5 hereof to the extent that it has not previously been forfeited.

Section 4. Dividend Equivalents. Any dividends paid in cash on Shares of Disney
will be credited to the Participant with respect to the Target Award Amount of
Stock Units as additional Stock Units as if the Stock Units previously held by
the Participant were outstanding Shares, as follows: such credit shall be made
in whole

 

7



--------------------------------------------------------------------------------

and/or fractional Stock Units on the Target Award Amount as in effect at the
time of such crediting and shall be based on the fair market value (as defined
in the Stock Plan) of the Shares on the date of payment of such dividend. All
such additional Stock Units shall be subject to the same vesting requirements
applicable to the Target Award Amount of Stock Units in respect of which they
were credited and shall be payable in accordance with Section 5 hereof.

Section 5. Payment of Award. Payment of vested Stock Units shall be made within
30 days following the later of:

 

  (i) the date as of which all of the vesting requirements under Section 2
hereof shall have been satisfied, or

 

  (ii) the date of certification of achievement of the Performance Target by the
Committee, as required under Sections 2.B and 2.C hereof,

(or within 30 days following acceleration of vesting under Section 3 hereof, if
applicable) , but in no event later than the later of (x) December 31 of the
year in which the scheduled vesting date occurs and (y) two and one-half months
after the Scheduled Vesting Date occurs. The Stock Units shall be paid in cash
or in Shares (or some combination thereof), as determined by the Committee in
its discretion at the time of payment, and in either case shall be paid to the
Participant after deduction of applicable minimum statutory withholding taxes.

Section 6. Extended Vesting based on Age and Service Years.

(a) In the event that Participant’s employment with Disney or an Affiliate
thereof terminates for any reason other than death, disability or “cause” (as
further provided in the Stock Plan) at a time when (i) the Participant has
attained the age of sixty and has completed at least ten consecutive Service
Years (as hereinafter defined) and (ii) at least one year has passed since the
Date of Grant of this Award, then this Award shall vest in accordance with its
terms and provisions in the same manner as if Participant’s employment had
continued through the Scheduled Vesting Date provided that all of the conditions
to such vesting (other than the condition set forth in Section 2.C hereof),
including without limitation the conditions set forth in Sections 2.A and 2.B
hereof, have been met. For purposes of the foregoing, “Service Year” shall mean
any calendar year during which the Participant was continuously employed by
Disney or an Affiliate thereof for the entire calendar year. In determining the
total number of consecutive Service Years that the Participant has been so
employed, the Company shall apply such rules regarding the bridging of service
as the Committee may adopt from time to time.

(b) Notwithstanding any other term or provision hereof, if at the time of
termination of employment (other than upon the scheduled expiration date of an
employment agreement) Participant is employed pursuant to an employment
agreement with Disney or an Affiliate which provides under certain circumstances
for the continued vesting of any Stock Units subject to this Award in the event
of the termination of such employment agreement prior to its scheduled
expiration date (a “Contractual Extension Provision”),

 

8



--------------------------------------------------------------------------------

then, except as otherwise provided in such employment agreement, (i) this
Section 6 shall be interpreted and applied in all respects as if Participant had
remained continuously employed by Disney or an Affiliate thereof from the Date
of Grant of this Award through the scheduled expiration date of such employment
agreement and (ii) the date of termination of Participant’s employment for all
purposes under this Section 6 shall be deemed to be the scheduled expiration
date of such employment agreement.

Section 7. Restrictions on Transfer. Neither this Stock Unit Award nor any Stock
Units covered hereby may be sold, assigned, transferred, encumbered,
hypothecated or pledged by the Participant, other than to Disney as a result of
forfeiture of the units as provided herein and as provided in Section 6 of the
Plan. The Stock Units constitute Restricted Units as defined in Section 2.2 of
the Plan.

Section 8. No Voting Rights. The Stock Units granted pursuant to this Award,
whether or not vested, will not confer any voting rights upon the Participant,
unless and until the Award is paid in Shares.

Section 9. Award Subject to Plans, Etc. This Stock Unit Award is subject to the
terms of the Plan and the Stock Plan, the terms and provisions of which are
hereby incorporated by reference. In the event of a conflict or ambiguity
between any term or provision contained herein and a term or provision of the
Plan or the Stock Plan, the Plan or the Stock Plan (as applicable) will govern
and prevail.

Section 10. Changes in Capitalization. The Stock Units under this Award shall be
subject to the provisions of the Stock Plan relating to adjustments for changes
in corporate capitalization.

Section 11. Effect of Employment Agreement. If the Participant is employed
pursuant to an employment agreement with Disney, any provisions thereof relating
to the effect of a termination of the Participant’s employment upon his or her
rights with respect to this Award, including, without limitation, any provisions
regarding acceleration of vesting and/or payment of this Award in the event of
termination of employment, shall be fully applicable and supersede any
provisions hereof with respect to the same subject matter.

Section 12. No Right of Employment. Nothing in this Award Agreement shall confer
upon the Participant any right to continue as an employee of Disney or an
Affiliate or interfere in any way with the right of Disney or an Affiliate to
terminate the Participant’s employment at any time or to change the terms and
conditions of such employment.

Section 13. Governing Law. This Award Agreement shall be construed and enforced
in accordance with the laws of the State of Delaware, without giving effect to
the choice of law principles thereof.

 

9



--------------------------------------------------------------------------------

THE WALT DISNEY COMPANY By:        Name:   Title: PARTICIPANT      

 

10